Title: From George Washington to William Moore, 3 November 1781
From: Washington, George
To: Moore, William


                  
                     sir
                     Head Quarters near York 3d Novemr 1781
                  
                  Colo. Moylan’s Regiment of Cavalry, assigned to the State of Pennsylvania, being ordered to join the Southern Army under the Command of Major Genl Greene, many of the Men are reported to me unfit to move for want of Horses, Arms, Accoutrements & Cloathing—It being of Importance to have those Troops fit for the Service to which they are destined, I have permitted Colo. Moylan to return to Phila. to use his Endeavours to have them put upon a better Establishment—and I take this Occasion by him to request that the Legislature of your State will give him every Assistance that he may require for the purpose mentioned—and that as early as possible.
                  Permit me to add, that to me it appears impolitic & unoeconomical, to have men raised at great Expence, & kept on public pay, who, for Want of proper Equipments are unable to render any effectual Service, when called to the field.  With Respect—I am—sir Your most Obedient Servt
                  
                     Go: Washington
                  
               